Case 2:19-cv-03212-SVW-GJS Document 21 Filed 06/14/19 Page 1 of 4 Page ID #:428



  1 C. D. Michel – SBN 144258
    Anna M. Barvir – SBN 268728
  2 Tiffany D. Cheuvront – SBN 317144
  3 MICHEL & ASSOCIATES, P.C.
    180 East Ocean Blvd., Suite 200
  4 Long Beach, CA 90802
    Telephone: 562-216-4444
  5 Facsimile: 562-216-4445
  6 cmichel@michellawyers.com
  7 Attorneys for Plaintiffs
  8
                          UNITED STATES DISTRICT COURT
  9
 10                     CENTRAL DISTRICT OF CALIFORNIA

 11
      NATIONAL RIFLE ASSOCIATION OF             Case No.: 2:19-cv-03212 SVW (GJSx)
 12   AMERICA; JOHN DOE,
 13                            Plaintiffs,      PLAINTIFFS’ EMERGENCY EX
                                                PARTE APPLICATION TO
 14               vs.                           BRIEFLY CONTINUE HEARING
 15                                             AND BRIEFING SCHEDULE ON
      CITY OF LOS ANGELES, ERIC                 PLAINTIFFS’ MOTION FOR
 16   GARCETTI, in his official capacity as     PRELIMINARY INJUNCTION
      Mayor of City of Los Angeles; HOLLY       AND DEFENDANTS’ MOTION
 17   L. WOLCOTT, in her official capacity as   TO DISMISS THE COMPLAINT,
 18   City Clerk of City of Los Angeles; and    DUE TO FAMILY DEATH
      DOES 1-10,
 19
                               Defendants.
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                     1
                 PLAINTIFFS’ EMERGENCY EX PARTE APPLICATION
Case 2:19-cv-03212-SVW-GJS Document 21 Filed 06/14/19 Page 2 of 4 Page ID #:429



  1         TO THE COURT AND ALL PARTIES AND THEIR RESPECTIVE
  2 ATTORNEYS OF RECORD:
  3         PLEASE TAKE NOTICE that Plaintiffs the National Rifle Association of
  4 America and John Doe (collectively “Plaintiffs”) hereby apply to the Court, ex parte,
  5 to request that the Court continue the hearing on Plaintiffs’ Motion for Preliminary
  6 Injunction and Defendants’ Motion to Dismiss, currently set for hearing on July 8,
  7 2019.
  8         Due to an unexpected and sudden death in the family of Plaintiff’s lead
  9 counsel Anna M. Barvir’s family, counsel Barvir is unavailable to finalize the
 10 opposition to Defendants City of Los Angeles, Eric Garcetti, in his official capacity
 11 as Mayor of City of Los Angeles, and Holly L. Wolcott, in her official capacity as
 12 City Clerk of City of Los Angeles (collectively “Defendants”) Motion to Dismiss
 13 which is currently due Monday June 17, 2019.
 14         As such, Plaintiffs hereby request:
 15         1.    That the Court continue Plaintiffs’ Motion for Preliminary Injunction
 16 and Defendants’ Motion to Dismiss currently set for hearing on July 8, 2019 to July
 17 22, 2019 at 1:30 p.m.
 18         2.    The deadline on Plaintiffs’ and Defendants’ opposition papers will be
 19 continued from June 17, 2019 to June 26, 2019.
 20         3.    The deadline on Plaintiffs’ and Defendants’ reply papers will be
 21 continued from June 24, 2019 to July 8, 2019.
 22         Plaintiffs bring this application with good cause on the basis that lead
 23 counsel’s sudden and unexpected death in the family precludes counsel from paying
 24 the proper attention necessary to prepare and file Plaintiffs’ opposition to
 25 Defendants’ motion to dismiss. Moreover, other counsel in Plaintiffs’ counsel’s
 26 office are unavailable to fill in for counsel Barvir due to the heavy press of business
 27 at the moment in other matters.
 28         This emergency application is based on this application, the accompanying

                                      2
                  PLAINTIFFS’ EMERGENCY EX PARTE APPLICATION
Case 2:19-cv-03212-SVW-GJS Document 21 Filed 06/14/19 Page 3 of 4 Page ID #:430



  1 memorandum of points and authorities, the declaration of Sean A. Brady, and all
  2 record and files in this action.
  3
  4
  5 Dated: June 14, 2019                        MICHEL & ASSOCIATES, P.C.

  6                                             /s/ C.D. Michel
  7                                             C. D. Michel
                                                Attorneys for Plaintiffs
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                      3
                  PLAINTIFFS’ EMERGENCY EX PARTE APPLICATION
Case 2:19-cv-03212-SVW-GJS Document 21 Filed 06/14/19 Page 4 of 4 Page ID #:431



  1                           CERTIFICATE OF SERVICE
  2                     IN THE UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
  3
    Case Name: National Rifle Association, et al., v. City of Los Angeles, et al.
  4 Case No: 2:19-cv-03212 SVW (GJSx)
  5 IT IS HEREBY CERTIFIED THAT:
  6
           I, the undersigned, am a citizen of the United States and am at least eighteen
  7 years of age. My business address is 180 East Ocean Boulevard, Suite 200, Long
    Beach, California 90802.
  8
  9        I am not a party to the above-entitled action. I have caused service of:

 10     PLAINTIFFS’ EMERGENCY EX PARTE APPLICATION TO BRIEFLY
        CONTINUE HEARING AND BRIEFING SCHEDULE ON PLAINTIFFS’
 11      MOTION FOR PRELIMINARY INJUNCTION AND DEFENDANTS’
        MOTION TO DISMISS THE COMPLAINT, DUE TO FAMILY DEATH
 12
 13 on the following party by electronically filing the foregoing with the Clerk of the
    District Court using its ECF System, which electronically notifies them.
 14
    Benjamin F. Chapman
 15 Los Angeles City Attorney
 16 200 N. Main St., Suite 675
    Los Angeles, CA 90012
 17 benjamin.chapman@lacity.org
       Attorneys for Defendants
 18
            I declare under penalty of perjury that the foregoing is true and correct.
 19
 20 Executed June 14, 2019.
 21                                               /s/ Laura Palmerin
                                                  Laura Palmerin
 22
 23
 24
 25
 26
 27
 28


                                 CERTIFICATE OF SERVICE
